NUMBER 13-14-00131-CR

                                  COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                           IN RE MICHAEL ALANIS TORRES


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

                  Before Justices Rodriguez, Garza, and Perkes
                       Memorandum Opinion Per Curiam1

        On February 27, 2014, relator, Michael Alanis Torres, filed a petition for writ of

mandamus seeking to compel the trial court to enter a nunc pro tunc judgment modifying

relator’s judgment of conviction to reflect additional time credit for the period in which

relator has been incarcerated. The Court requested the real party in interest, the State

of Texas, acting by and through the District Attorney for Hidalgo County, Texas, to file a




        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
                                             2

response to the petition for writ of mandamus. See TEX. R. APP. P. 52.8(b). Relator has

now filed a motion to dismiss this original proceeding on grounds that, in an order signed

on March 5, 2014, the trial court awarded relator with all of the time credit sought.

       The Court, having examined and fully considered the petition for writ of mandamus

and the motion to dismiss, is of the opinion that this original proceeding has been

rendered moot. See Jack v. State, 149 S.W.3d 119 n.10 (Tex. Crim. App. 2004) (“A case

becomes moot on appeal when the judgment of the appellate court can no longer have

an effect on an existing controversy or cannot affect the rights of the parties.”); Chacon v.

State, 745 S.W.2d 377 (Tex. Crim. App. 1988) (noting that "generally a cause, issue or

proposition is or becomes moot when it does not, or ceases to, rest on any existing fact

or right"). Accordingly, we GRANT relator’s motion to dismiss and we DISMISS this

petition for writ of mandamus as moot.


                                                                PER CURIAM

Do not publish. TEX. R. APP. P. 47.2(b).

Delivered and filed the
10th day of March, 2014.




                                             2